Case 2:19-cv-00225-JRG Document 192 Filed 11/02/20 Page 1 of 3 PageID #: 6789




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


                                               )
                                               )   Case No. 2:19-cv-225
 RAMOT AT TEL AVIV UNIVERSITY                  )
 LTD.,                                         )
                                               )   JURY TRIAL DEMANDED
        Plaintiff,                             )
                                               )
                v.                             )
                                               )
 CISCO SYSTEMS, INC.,                          )
                                               )
        Defendant.                             )
                                               )

                      NOTICE OF RELEVANT DETERMINATION

       COMES NOW, Plaintiff Ramot At Tel Aviv University Ltd. and notifies this Court that

Cisco Systems, Inc.’s mandamus petition was denied and its appeals were dismissed pursuant to

the attached Order.


Dated: November 2, 2020                    Respectfully Submitted,

                                       By: /s/ Denise M. De Mory
                                          Henry C. Bunsow
                                          Denise M. De Mory
                                          Corey Johanningmeier
                                          Nicholas S. Mancuso
                                          Hillary N. Bunsow
                                          BUNSOW DE MORY LLP
                                          701 El Camino Real
                                          Redwood City, CA 94063
                                          Telephone: (650) 351-7248
                                          Facsimile: (415) 426-4744
                                          hbunsow@bdiplaw.com
                                          ddemory@bdiplaw.com
                                          cjohanningmeier@bdiplaw.com
                                          nmancuso@bdiplaw.com
                                          hillarybunsow@bdiplaw.com
Case 2:19-cv-00225-JRG Document 192 Filed 11/02/20 Page 2 of 3 PageID #: 6790




                                   S. Calvin Capshaw
                                   State Bar No. 03783900
                                   Elizabeth L. DeRieux
                                   State Bar No. 05770585
                                   CAPSHAW DERIEUX, LLP
                                   114 E. Commerce Ave.
                                   Gladewater, TX 75467
                                   Telephone: 903-845-5770
                                   Email: ccapshaw@capshawlaw.com
                                   Email: ederieux@capshawlaw.com

                                   ATTORNEYS FOR PLAINTIFF
                                   RAMOT AT TEL AVIV UNIVERSITY LTD.




                                      2
Case 2:19-cv-00225-JRG Document 192 Filed 11/02/20 Page 3 of 3 PageID #: 6791




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with a copy of this document via the Court’s

 CM/ECF system per Local Rule CV-5(a)(3) on November 2, 2020.

                                            /s/ Denise M. De Mory
                                            Denise M. De Mory




                                              3
